Asi-ie, J.,
(after stating the facts). We do not think the plaintiff is entitled to the writ of oertiorari. In fact, we do not see how it could benefit him, if issued under the cjrcumstances, and he seems to have come to the same conclusion, for his counsel, in the affidavit filed in behalf of his client, does not ask for the writ, but only that the case be reinstated.
There is some ground for this relief. There seems to have been an honest misunderstanding between the counsel of the ¡jar-ties, as to an agreement for the extension of time to make up the “case on appeal,” and then there was an untoward miscarriage in making up the appeal, in which the plaintiff was in no fault, and when we add to this, the conclusion of his counsel, that there would be no necessity for printing the record before the state*664ment of the case should be put on file, we think the plaintiff has offered a sufficient excuse for his apparent laohes, and that his case should be reinstated. And it is so ordered.
Motion allowed.